DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 9-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruhler et al. (DE 102018204085).
 	Regarding claims 1, 18 and 19, Gruhler et al. discloses a segmented sealing assembly 100 Fig. 1 (and method of manufacturing) comprising: a first sealing segment 122 having a first resilient sealing element 126 with a first primary sealing surface and a tongue 128 having a secondary sealing surface; and a second sealing segment 122 having a second resilient sealing element 126 with a second primary sealing surface and a groove 138 having another secondary sealing surface, wherein the first and second sealing segments are movable into a contact engagement to form the sealing assembly, wherein when the first and second sealing segments are moved into the contact engagement, the first and second primary sealing surfaces form a primary seal, and the tongue and the groove form a secondary seal; and wherein the first sealing segment and the second sealing segment are capable of engaging in the contact engagement at different angles to form a continuous seal therebetween.
 	Regarding claim 3, Gruhler et al. discloses wherein the first primary sealing surface 126 and the secondary sealing surface 134 are continuous with each other on the first sealing segment 122, and the second primary sealing surface and the other secondary sealing surface are continuous with each other on the second sealing segment 122.
 	Regarding claim 4, Gruhler et al. discloses wherein the groove 138 has a groove profile that is complementary in shape to a tongue profile of the tongue 128. 	Regarding claim 5, Gruhler et al. discloses wherein the tongue 128 and the groove 138 are parallel to each other. 	Regarding claim 6, Gruhler et al. discloses wherein the tongue 128 and the groove 138 have tapered or wedge surfaces that are engageable with each other.
 	Regarding claim 7, Gruhler et al. discloses wherein each of the first sealing segment 122 and the second sealing segment 122 includes a tongue and a groove that are engageable with another tongue and another groove of the other of the first sealing segment and the second sealing segment. 	Regarding claim 9, Gruhler et al. discloses wherein the first sealing segment 122 and the second sealing segment 122 extend longitudinally in a common plane and have a constant transverse thickness. 	Regarding claim 10, Gruhler et al. discloses wherein the tongue 128 extends from a main body 124 of the first sealing segment 122 and in the common plane.
 	Regarding claim 11, Gruhler et al. discloses wherein the tongue 128 has a top surface and a bottom surface opposing the top surface. 	Regarding claim 13, Gruhler et al. discloses wherein each of the top surface and the bottom surface has a secondary sealing surface 149.
 	Regarding claim 14, Gruhler et al. discloses wherein the groove 138 is defined by a top surface and a bottom surface opposing the top surface, wherein each of the top surface and the bottom surface has a secondary sealing surface 126.
 	Regarding claim 15, Gruhler et al. discloses wherein the resilient elements 126 are formed of an elastomer material. 	Regarding claim 16, Gruhler et al. discloses wherein the first primary sealing component 126 is located on an inner perimeter of the first sealing segment 122 and the second primary sealing component 126 is located on an inner perimeter of the second sealing segment 122.
 	Regarding claim 17, Gruhler et al. discloses wherein each sealing segment 122 comprises a rigid retainer element 116. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruhler et al.
 	Regarding claim 8, Gruhler et al. discloses the invention as claimed above but fails to explicitly disclose wherein the tongue and the groove are rectangular in shape.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 12, Gruhler et al. discloses the invention as claimed above but fails to explicitly disclose wherein each of the top surface and the bottom surface has a shallow depression.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive. Applicant argues the Gruhler et al. reference is not configured to engage in contact engagement at different angles relative to each other to form a continuous seal therebetween.  Alleging that the configuration of the tongue and groove 128 in the Gruhler et al. reference in the first and second sealing segments 122 are unable to be installed at different angles relative to each other to form a continuous seal.  This is not persuasive, since apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 
 	Moreover, Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention. Please see MPEP 2106 and 2114.


 						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675